  Case 1:21-cr-00001-LPS Document 35 Filed 04/19/21 Page 1 of 1 PageID #: 83




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                      )
                                              )
         v.                                   )      Criminal Action No. 21-CR-01
                                              )
SAMUEL JAMES GULICK                           )
                                              )
              Defendant.                      )

                                        ORDER

      Having considered the government=s Motion to Continue Sentencing,

     IT IS HEREBY ORDERED this 19th day of April 2021, that the joint motion is hereby

GRANTED. The sentencing date of June 2, 2021, is vacated and rescheduled for

September 1, 2021 at 11:00 a.m.




                                             The Honorable Leonard P. Stark
                                             United States District Court Judge
